UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4184 Valpey-FisherCorporation (Exact name of registrant as specified in its charter) Maryland 06-0737363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 75 South St., Hopkinton, Massachusetts (Address of principal executive offices) (Zip Code) (508) 435-6831 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x As of August 13, 2010, the number of shares outstanding of Registrant’s Common Stock, par value $.05 was 4,306,638. - 1 - Valpey-Fisher Corporation INDEX PAGE PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Condensed Balance Sheets – July 4, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Consolidated Statements of Operations – (Unaudited) Three Months and Six Months Ended July 4, 2010 and June 28, 2009 4 Consolidated Statements of Cash Flows – (Unaudited)Six Months Ended July 4, 2010 and June 28, 2009 5 Notes to Consolidated Condensed Financial Statements – (Unaudited) 6-9 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-12 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 4T. Controls and Procedures 14 PART II.OTHER INFORMATION ITEM 1A.Risk Factors 14 ITEM 6.Exhibits 14 SIGNATURES 15 - 2 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements Valpey-Fisher Corporation and Subsidiaries Consolidated Condensed Balance Sheets (In thousands, except share data) 7/4/10 12/31/09 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes Other current assets 20 Total current assets Property, plant and equipment, at cost Less accumulated depreciation Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Deferred income taxes Stockholders’ equity: Preferred stock, $1.00 par value- Authorized 1,000,000 shares; issued none - - Common stock, $.05 par value- Authorized 10,000,000 shares; Issued and outstanding: 4,306,638 and 4,297,898 shares Capital surplus Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated condensed financial statements. - 3 - Valpey-Fisher Corporation and Subsidiaries Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended 7/4/10 6/28/09 7/4/10 6/28/09 Net sales $ Cost of sales Gross profit Operating expenses: Selling and advertising General and administrative Research and development Operating profit (loss) ) ) Interest income 4 10 9 20 Earnings (loss) before income taxes ) ) Income tax (expense) benefit ) ) ) 3 Net earnings (loss) $ $ ) $ $ ) Basic earnings (loss) per share $ $ ) $ $
